Casey, J.
Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered August 10, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
On this appeal the only issue defendant argues is the *767excessiveness of his sentence. As a second felony offender, defendant received the most lenient allowable sentence of 4!á to 9 years for a class B felony (see, Penal Law § 70.06). Because of his prior felony conviction, defendant’s sentence must run consecutively with the unexpired portion of the prior term (Penal Law § 70.25 [2-b]). As the recipient of the most lenient allowable prison term, defendant can hardly claim that the sentencing court abused its discretion by imposing a sentence that was too severe. Furthermore, defendant’s plea bargain was favorable. He could have received as much as 12 Vi to 25 years on each of the three counts of the indictment if he had been convicted after trial, with all sentences to run consecutively. The sentence imposed on defendant’s conviction is appropriate in the circumstances and the judgment should be affirmed.
Cardona, P. J., White, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.